DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/21 has been entered.
Claim Status
3.  The amendment, filed 05/21/21, has been entered. 

4.  Claims 1, 7-9, 11, 16, 19-20, 96, 98, and 126-140 are pending. Claims 1, 7-9, 11, 16, 19-20, 96, 98, and 126-135 were allowed in the Notice of Allowability, filed 02/24/21. Claims 136-140 are newly added. No claims are amended herein.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 05/21/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
Allowable Subject Matter
6.  Claims 1, 7-9, 11, 16, 19-20, 96, 98, and 126-140 are allowed.

7.  The following is an examiner’s statement of reasons for allowance: Newly added dependent claims do not broaden the scope of the invention as claimed and do not add new matter.

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.  Information regarding the status of an application may be obtained from the Patent 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 1, 2021